DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 20 is directed to a program. The broadest reasonable interpretation of a program includes products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") (See MPEP 2106.03).
To correct this issue, Applicant may amend the claims in such a way as to exclude a product that do not have a physical or tangible form (e.g., by amending the term to “A non-transitory storage medium, storing a program that causes a processor…”). Since this is an easily amendable issue, full 101 analysis on claim 20 is given below as if the claim was directed to at least one of the four categories of patent eligible subject matter.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 11, and 20 recite(s) a system and series of steps for determining a discount for a vehicle user based on weather and traffic information, which under broadest reasonable interpretation, is analogous to commercial interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘acquires at least one of traffic information, weather information, and payment settlement information’; ‘calculates a reward for the user based on at least one of the payment settlement information, the traffic information, and the weather information acquired’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a wallet server’, ‘a processor’, ‘hardware’, ‘a traffic information server’, ‘a weather information server’, ‘a terminal’, ‘a first device including a first processor’, ‘a second device including a second processor’, ‘a third device including a third processor’, ‘a fourth device including a fourth processor’ . The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-10 and 12-19 further recite(s) the system and series of steps for determining a discount for a vehicle user based on weather and traffic information, which under broadest reasonable interpretation, is analogous to commercial interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a management server’, ‘a user terminal’, ‘a fifth device including a fifth processor’, ‘a sixth device including a sixth processor’, ‘a seventh processor’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Additionally, the claims recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-20 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent Application Publication No. 20160321566), in view of Takada (U.S. Patent Application Publication No. 20030065581).
In regards to claim 1, Liu teaches:
A wallet server, comprising a processor provided with hardware (Liu: ¶26, ¶42, ¶46-47 disclose a ride-sharing system comprising a wallet server configured to provide travelers with a way to purchase tickets, rent/hire vehicles, etc., from the travelers' mobile device),
wherein the processor acquires at least one of traffic information, weather information, and payment settlement information (Liu: ¶42, ¶46-47, ¶49-50, ¶63-65 disclose that the system may receive traffic information, weather information, user account information, and cost information),
the traffic information being acquirable from a traffic information server that provides the traffic information and including a content related to a traffic condition in association with movement of a moving body that a user is on board (Liu: ¶42, ¶46-47, ¶49-50, ¶63-65 disclose that the traffic information is received from a traffic service),
the weather information being acquirable from a weather information server that provides the weather information and including a content related to weather in association with the movement of the moving body (Liu: ¶42, ¶46-47, ¶49-50, ¶63-65 disclose that the weather information is received from a weather service), and
the payment settlement information being acquirable from a terminal installed in a store or a facility and including a content related to payment settlement of the user (Liu: ¶36-37, ¶42, ¶46-47, ¶49-50, ¶63-65 disclose that the user account information and cost information is received from a transaction server).

Although Liu teaches offering special discounts in return for inconvenience such as changing a trip time, etc. (Liu: ¶45, ¶64, ¶95), the reference does not explicitly state calculating a reward based on traffic information, weather information, or user account information.
However, Takada teaches calculates a reward for the user based on at least one of the payment settlement information, the traffic information, and the weather information acquired (Takada: ¶58, ¶75-76, ¶135-136, ¶106, ¶111, ¶114, ¶184 disclose calculating a discount for a user based on the received weather information and settle the discount price using the user’s credit account).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weather based discount, as taught by Takada, into the system and method of Liu. One of ordinary skill in the art would have been motivated to make this modification in order to “increase the number of reservations…on the days exhibiting the undesirable weather forecasts, thus supporting a link to an increase in proceeds on the whole as a result of this” (Takada: ¶58).

In regards to claim 2, Liu and Takada teach the wallet server of claim 1. Takada further wherein the processor calculates the reward based on the payment settlement information and at least one of the traffic information and the weather information (Takada: ¶58, ¶75-76, ¶135-136, ¶106, ¶111, ¶114, ¶184 disclose calculating a discount for a user based on the received weather information and settle the discount price using the user’s credit account).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weather based discount, as taught by Takada, into the system and method of Liu and Takada. One of ordinary skill in the art would have been motivated to make this modification in order to “increase the number of reservations…on the days exhibiting the undesirable weather forecasts, thus supporting a link to an increase in proceeds on the whole as a result of this” (Takada: ¶58).

In regards to claim 3, Liu and Takada teach the wallet server of claim 1. Liu further teaches wherein the processor acquires movement information including a content related to movement of the user input by the user from a user terminal held by the user, and transmits, based on the movement information, reservation information of the moving body to a management server that manages the moving body that the user is to be on board (Liu: ¶26-27, ¶34-38, ¶53, ¶58-59, ¶62, ¶71-74 disclose receiving user input of trip characteristics on the user’s mobile device and sending reservation information to a ride-sharing server based on the received trip characteristics).

In regards to claim 4, Liu and Takada teach the wallet server of claim 1. Liu further teaches wherein the processor acquires movement information including a content related to movement of the user input by the user from a user terminal held by the user, and generates at least one movement plan information based on the movement information and transmits the generated movement plan information to the user terminal (Liu: ¶26-27, ¶34-38, ¶41, ¶53, ¶57-59, ¶62, ¶65-69, ¶71-74 disclose receiving user input of trip characteristics on the user’s mobile device, generating routes that allow the user to travel from the origin to the destination, and presenting the routes to the user on the mobile device).

In regards to claim 5, Liu and Takada teach the wallet server of claim 4. Liu further teaches wherein the processor transmits, when the processor acquires from the user terminal the movement plan information selected by the user from the at least one movement plan information, reservation information of the moving body to a management server that manages the moving body that the user is to be on board based on the movement plan information selected by the user (Liu: ¶26-27, ¶34-38, ¶41, ¶53, ¶57-59, ¶62, ¶65-69, ¶71-74 disclose receiving a route selection from the user mobile device and sending the selection to the ride-sharing server to confirm the reservation).

In regards to claim 6, Liu and Takada teach the wallet server of claim 4. Liu further teaches wherein the movement plan information includes information on a departure place, a destination, a boarding position to the moving body, and a disembarking position from the moving body of the user (Liu: ¶53 discloses that the trip characteristics include an origin, a destination, etc.).

In regards to claim 7, Liu and Takada teach the wallet server of claim 3. Liu further teaches wherein the processor generates notification information related to a movement route included in the movement information, and transmits the notification information to the user terminal (Liu: ¶80, ¶99 disclose that the system may generate a reservation confirmation identifier and may send the confirmation to the user mobile device).

In regards to claim 8, Liu and Takada teach the wallet server of claim 1. Takada further teaches wherein the processor calculates the reward when an item included in at least one of the payment settlement information, the traffic information, and the weather information satisfies a predetermined condition (Takada: ¶58, ¶73-76, ¶135-136, ¶106, ¶111, ¶114, ¶157, ¶184 disclose calculating a discount for a user based on the received weather condition information and settle the discount price using the user’s credit account).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined weather condition, as taught by Takada, into the system and method of Liu and Takada. One of ordinary skill in the art would have been motivated to make this modification in order to “increase the number of reservations…on the days exhibiting the undesirable weather forecasts, thus supporting a link to an increase in proceeds on the whole as a result of this” (Takada: ¶58).

In regards to claim 9, Liu and Takada teach the wallet server of claim 3. Liu further teaches wherein the processor calculates the reward when a payment settlement amount included in the payment settlement information is a predetermined amount or more (Liu: ¶53, ¶62, ¶95-97 disclose that the system may calculate an incentive based on user account information, including a cost constraint maximum).

In regards to claim 10, Liu and Takada teach the wallet server of claim 3. Liu further teaches wherein the reward is a discount amount in regard to a usage fee of the moving body (Liu: ¶45, ¶64, ¶95, ¶97 disclose offering special discount usage prices).

In regards to claim 11, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 11.

In regards to claim 12, Liu and Takada teach the wallet system of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2. Furthermore, the rationale to combine the prior art set forth above for claim 2 applies to the rejection of claim 12.

In regards to claim 13, Liu and Takada teach the wallet system of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 14, Liu and Takada teach the wallet system of claim 13. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4.

In regards to claim 15, Liu and Takada teach the wallet system of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5.

In regards to claim 16, Liu and Takada teach the wallet system of claim 13. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5.

In regards to claim 17, Liu and Takada teach the wallet system of claim 13. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7.

In regards to claim 18, Liu and Takada teach the wallet system of claim 11. Liu further teaches a sixth device including a sixth processor that is provided with hardware and manages the moving body; and a moving body including a seventh processor that is provided with hardware and transmits traveling information related to traveling of the moving body to the sixth device (Liu: ¶26-27, ¶42, ¶46-47 disclose that the system consists of a plurality of vehicles equipped with processors and may communicate travelling information with the ride-sharing server system).

In regards to claim 19, Liu and Takada teach the wallet system of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 8 and therefore is rejected for the same reasons set forth above for claim 8. Furthermore, the rationale to combine the prior art set forth above for claim 8 applies to the rejection of claim 19.

In regards to claim 20, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628